ON MOTION FOR REHEARING.
Bloodworth, J.
Tlio original opinion in this case as agreed *114upon by the court covered every issue raised by the motion for a new trial, but, by the inadvertence of the writer, the copy\ furnished the reporter dijl not conform to the opinion agreed upon. This oversight has been remedied and a correct copy has been filed.
In the motion for rehearing it is said that paragraph 6 of the decision (in reference to grounds 9 and 10 of the amendment to the motion for a new trial) did not pass upon certain assignments of error with reference to the admission of certain testimony. When the ruling of the lower court is construed in connection with the objection to the evidence, we think the only proper construction the jury t could put upon the ruling of' the judge, that the evidence of Mr. William Fender with reference to the statement of Ike Moore was ruled out, was that the ruling referred to all the evidence of Mr. Fender with reference to the statement of Ike Moore.
In the motion for rehearing it is insisted that the court overlooked the contention of the plaintiff in error that the evidence did not authorize a conviction, because there was no proof that M. M. Giddens, alleged in the indictment to be the owner of the stolen cattle, was the same person as Mose Giddens, clearly shown by the evidence to be the owner of said property. This point was covered by the last paragraph of the déeision: “There is evidence to support the verdict.” While no witness swore directly that M. M. Giddens and Mose Giddens were one -and the same person, the evidence authorized the jury to infer that M. M. is Mose. It is not insisted that M. M. and Mose are in fact two different persons, nor that M. M., alleged in the indictment to be the owner of the stolen property, was a different person from Mose, shown by the evidence to be the owner thereof. “The identity of the owner as charged, and as proved, was for the jury.” Robinson v. State, 68 Ga. 833 (2). “The jury had the right to consider the question of identity, not alone in the light of the testimony specially referred to, but also in the light of all the attendant circumstances. They were satisfied with the identity, as is evidenced by their verdict, and we will not disturb it on this account. Mitchum v. State, 11 Ga. 615, 620; McLain v. State, 71 Ga. 279 (6); Powell v. State, 9 Ga. App. 614-616 (71 S. E. 1013). Rehearing denied.